WARREN, P. J.,
dissenting.
On reconsideration, the majority concludes that the officer who stopped defendant and his passenger had reasonable suspicion that a crime had been committed, allowing the officer to make further inquiries about the contents of the vehicle.
The majority relies, in part, on the trial court’s findings, which state that the officer observed a “bulky pillowcase with jagged edges sticking out of underneath the passenger’s legs” and head phones with antennas “which appeared to be similar to walkie-talkies or two-way radios” used in a recent armed robbery. The trial court concludes that the officer had reasonable suspicion, because the officer knew that ‘ ‘burglars frequently used walkie-talkies and pillowcases to collect stolen articles while inside the victim’s house.”
Evidence in the record must support the trial court’s findings. Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968). There is no evidence in the record that the officer recognized the item beneath the passenger’s legs as a pillowcase before he began his inquiry. The majority quotes extensively from the *215officer’s testimony and his use of the word “pillowcase” to attempt to show that the officer knew that he was viewing a pillowcase at that time. However, his testimony regarding his knowledge before he began asking further questions is more limited:
“A. And when I walked back up to the car on the passenger — on the driver’s side and passenger in the rear seat, there was [sic] two sets of headphones, like a two-way radio type that had the microphone that comes in front of the mouth, and two antennas, one to transmit and one to receive.
“And there was [sic] two black boxes under them. I also noticed a bulky rounded thing with jagged edges underneath the passenger’s legs by the front seat. I asked the driver what was in it, and he said that it was personal, he couldn’t tell me.

* * * *

“Q. Okay. So you asked about — what was it about the mound of things on the floorboard that made you ask questions?
“A. The part that was sticking out had a lot of little jagged edges sticking out. I kept, I asked the driver again what was in it, and he said it was personal, he couldn’t tell me.”
The majority states that from the observation of the bulky object the officer could have inferred that he was viewing a pillowcase. There is no evidence in the record that the officer made such an inference. The trial court’s finding is unsupported.
The majority then states that, even if the court could not make that inference, it was apparent that the officer viewed “a bag that contained objects in it that had jagged edges.” The majority concludes that even without the knowledge that he was viewing a pillowcase, the officer still had enough information to reasonably suspect that defendant had committed a crime.
In our prior opinion, we concluded that “the observations of the radio equipment and the pillowcase during the traffic stop justified further inquiry in the light of the officer’s previous information.” 116 Or App 651. Our conclusion paralleled the trial court’s findings, which stated, in pertinent part, “[b]ased on his training and experience Page knew that burglars frequently used walkie-talkies and pillowcases to *216collect stolen articles while inside the victim’s house.” There is no evidence in the record that, based on the officer’s training and experience, he had identified the “bulky rounded thing” as anything commonly associated with a crime.
The only other evidence is the officer’s observation of two-way radio equipment and the officer’s knowledge of a recent crime in the area in which walkie-talkies were used. The officer knew that the hand-held walkie-talkies used in the armed robbery that had occurred a month earlier were of a different make and style from the equipment observed in defendant’s car. He also testified that the suspects in the armed robbery were already identified and under investigation. In other words, knowledge of the armed robbery helped him to identify this equipment as within a class of equipment that had been used in a recent robbery, but did not make him suspect that defendant was involved in that crime. The officer had no knowledge of any more recent robbery or burglary in which two-way radios might have been used.
The facts in this case are similar to those in State v. Bates, 304 Or 519, 747 P2d 991 (1987). After a valid stop, the officer in Bates saw a television, videocassette recorder, and an object that looked like a bag on the floor between the defendant’s feet. The court held that sight of the items in the car combined with a late hour, a high crime area and out-of-state license plates did not give rise to reasonable suspicion. The court specifically pointed to the fact that there had been no recent burglary reported. 304 Or at 526.
There was also no recent reported robbery or burglary to connect to defendant. The observation of two-way radio equipment that fits in a category of equipment that has been commonly used in burglaries combined with the observation of a bulky rounded thing with jagged edges does not give rise to reasonable suspicion that a crime has been committed.
Respectfully, I dissent.